DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-7 and 10-16 are pending.
	Claims 8-9 are cancelled.


Allowable Subject Matter
Claims 1-7 and 10-16 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Bobak et al., US Patent Pub. US 2009/0172460 A1 discloses a system for determining a root cause of a fault condition by programmatically analyzing information relating to a failure within an IT environment, where the information relates to resources impacted by the failure, implications of the failure, or resources degraded by the failure, and, performing a recovery action to resolve the failure condition by determining which operation can transition a device of the installation back to the desired state and implementing the selected operation. Nasle et al., US Patent Pub. US 2009/0113049 A1 discloses a system utilizing a neural network and machine learning techniques to process real time operation data using sensors to make real time predictions of an occurrence of a fault condition of a 
	None of these references taken either alone or in combination with the prior art of record disclose:
Independent Claim 1: 
A method of eliminating a fault condition of at least one device in a technical installation, the method comprising:
predicting, by a processing unit, an occurrence of the fault condition of the device of the technical installation;
determining, by the processing unit, a root cause of the predicted fault condition;
determining, by the processing unit, one or more mitigation actions to resolve the fault condition;
determining, by the processing unit, an outcome associated with at least one of the one or more mitigation actions on the technical installation, wherein the determining of the outcome comprises: implementing a mitigation action of the one or more mitigation actions in a virtual model of the technical installation, wherein the virtual model is configured to simulate functions of the technical installation; and predicting an effect of the implemented mitigation action on the technical installation using the virtual model;
determining whether the outcome of the implemented mitigation action in the virtual model is a preferred outcome; and
outputting, by the processing unit, the implemented mitigation action when the outcome is the preferred outcome, or implementing another mitigation action of the one or more mitigation actions in the virtual model when the outcome is not the preferred outcome.

Independent Claim 14: 
A system for eliminating a fault condition in a technical installation, the system comprising:
one or more processing units; and
one or more memory units coupled to the one or more processing units, wherein the one or more memory units comprises a fault elimination module configured to:
predict an occurrence of the fault condition of a device of the technical installation;
determine a root cause of the predicted fault condition;
determine one or more mitigation actions to resolve the fault condition;
determine an outcome associated with at least one of the one or more mitigation actions on the technical installation, wherein the determination of the outcome comprises: an implementation of a mitigation action of the one or more mitigation actions in a virtual model of the technical installation, wherein the virtual model is configured to simulate functions of the technical installation: and a prediction of an effect of the implemented mitigation action on the technical installation using the virtual model;
determine whether the outcome of the implemented mitigation action in the virtual model is a preferred outcome; and
output the implemented mitigation action when the outcome is the preferred outcome, or implementing another mitigation action of the one or more mitigation actions in the virtual model when the outcome is not the preferred outcome.

Independent Claim 15: 
A system comprising:
one or more servers remotely located from a technical installation;
one or more sensors communicatively coupled to the one or more servers; and
one or more user devices communicatively coupled to the one or more servers,
wherein the one or more servers comprise computer readable instructions, which when executed by the one or more servers cause the one or more servers to:
predict an occurrence of a fault condition of a device of the technical installation;
determine a root cause of the predicted fault condition;
determine one or more mitigation actions to resolve the fault condition;
determine an outcome associated with at least one of the one or more mitigation actions on the technical installation, wherein the determination of the outcome comprises: an implementation of a mitigation action of the one or more mitigation actions in a virtual model of the technical installation, wherein the virtual model is configured to simulate functions of the technical installation: and a prediction of an effect of the implemented mitigation action on the technical installation using the virtual model;
determine whether the outcome of the implemented mitigation action in the virtual model is a preferred outcome: and
output the implemented mitigation action when the outcome is the preferred outcome, or implementing another mitigation action of the one or more mitigation actions in the virtual model when the outcome is not the preferred outcome.

Independent Claim 16: 
A non-transitory computer readable medium on which program code sections of a computer program are saved, the program code sections being loadable into and/or executable in a system, wherein the program code sections, when executed in the system, cause the system to:
predict an occurrence of a fault condition of a device of a technical installation;
determine a root cause of the predicted fault condition;
determine one or more mitigation actions to resolve the fault condition;
determine an outcome associated with at least one of the one or more mitigation actions on the technical installation, wherein the determination of the outcome comprises: an implementation of a mitigation action of the one or more mitigation actions in a virtual model of the technical installation, wherein the virtual model is configured to simulate functions of the technical installation; and a prediction of an effect of the implemented mitigation action on the technical installation using the virtual model;
determine whether the outcome of the implemented mitigation action in the virtual model is a preferred outcome; and
output the implemented mitigation action when the outcome is the preferred outcome, or implementing another mitigation action of the one or more mitigation actions in the virtual model when the outcome is not the preferred outcome.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119